Name: Commission Regulation (EC) No 847/98 of 22 April 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: marketing;  plant product;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31998R0847Commission Regulation (EC) No 847/98 of 22 April 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts Official Journal L 120 , 23/04/1998 P. 0014 - 0018COMMISSION REGULATION (EC) No 847/98 of 22 April 1998 amending Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 2087/97 (2), and in particular Article 72(5) thereof,Whereas Council Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EC) No 1427/96 (4), lays down general rules for the description and presentation of wines and grape musts;Whereas Commission Regulation (EEC) No 3201/90 (5), as last amended by Regulation (EC) No 2543/97 (6), lays down detailed rules for the description and presentation of wines and grape musts;Whereas Slovenia has requested changes to Annexes I and IV to Regulation (EEC) No 3201/90 as regards the terms denoting superior quality and the names of vine varieties and their synonyms used to describe Slovenian wines; whereas that request should be acceded to;Whereas Canada has requested that it be put on the list referred to in Article 29(1)(a) of Regulation (EEC) No 2392/89 as a third country using geographical ascriptions in accordance with the Agreement on trade-related aspects of intellectual property rights (TRIPs Agreement) and on the list of third countries that can use names of vine varieties on labelling; whereas that request should be acceded to by adding Canada to Annexes II A.1 and IV to Regulation (EEC) No 3201/90;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 3201/90 is hereby amended as follows:1. In Annex I, point 17 (SLOVENIA) is replaced by the following:'17. SLOVENIA- Kakovostno vino z geografskim poreklom / kakovostno vino ZGP- Kakovostno vino s kontroliranim in za Oscitenim geografskim poreklom- Vrhunsko vino z geografskim poreklom / vrhunsko vino ZGP- Trgatev v polni zrelosti- Pozna trgatev- Izbor- Izbor grozdov- Jagodni izbor- Trgatev suhih jagod- Suhi jagodni izbor- Ledeno vino- Staro vino- Arhivsko vino- Kontrolirano poreklo- Slamnato vino, slamno vino- Penina- Kakovostno penece vino z geografskim poreklom- Mlado vino- Vino iz su Osenega grozdja- Teran- Cvicek`2. The following is added to Annex II A.1:'12. CANADA`.3. Annex IV is amended as follows:(a) Point 33 (SLOVENIA) is replaced by the following:>TABLE>(b) The following point is added:>TABLE>Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 292, 25. 10. 1997, p. 1.(3) OJ L 232, 9. 8. 1989, p. 13.(4) OJ L 184, 24. 7. 1996, p. 3.(5) OJ L 309, 8. 11. 1990, p. 1.(6) OJ L 347, 18. 12. 1997, p. 24.